DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/08/2022 has been entered. Claims 1-20 remain pending in the application, claims 7-20 are withdrawn, and claim 21 has been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 04/11/2022, however a different interpretation of the prior art is now cited to.
Response to Arguments
Applicant’s amendments filed 07/08/2022 overcome the previous interpretation of the rejections.  However, in light of the claim amendments, a new interpretation of Skinlo/Burkhart is applied as outlined below.  All arguments directed to the claims as amended are addressed in the body of the rejection below.  Arguments applicable to the current interpretation of the prior art will be addressed.
Claim Rejections - 35 USC § 112
Claims 1-6 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tube" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the first tube or the second tube. For the purposes of examination, the Office will interpret “the tube” to be the first tube. Claims 2-6 and 21 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinlo et al. (US Patent 9,198,655), hereinafter known as “Skinlo.”
With regards to claim 1, Skinlo discloses (figures 16-37, 95) a suture passer 5, comprising 
a suture passer distal end having a body (figure 18) with a gripping portion 270 (figure 95) and a suture holding portion 15 (figure 19); 
wherein the gripping portion 270 and the suture holding portion 15 are spaced, defining a recess 127 in the body therebetween; 
wherein the gripping portion comprises a first tube 270 extending toward the suture holding portion 15 and a second tube 85 moveable within the first tube 270 (Col 9 lines 38-40 “proximal jaw 75 includes a lumen 90 for slidably receiving outer needle 85”, similarly proximal jaw 270 has a lumen (see figure 95) and would slidably receive outer needle 85 for it to reach the suture holding portion 15), wherein the distal end of the first tube 270 comprises a lateral opening positioned therethrough (see annotated figure 95 below);
a needle 80 slidable within the second tube 85 from a retracted position (figures 26-27) to an extended position (figures 30-31), the needle 80 having a notch 110 (figure 22) at a needle distal end; 
wherein in the retracted position (figures 26-27), the needle distal end is within the tube of the gripping portion 270, and in the extended position (figures 30-31), the needle distal end extends into the suture holding portion 15.  

    PNG
    media_image1.png
    393
    602
    media_image1.png
    Greyscale

With regards to claim 5, Skinlo discloses wherein the second tube 85 is tensioned toward the notch 110 on the needle distal end (Col 13 lines 25-30 – notch 110 and second tube 85 are tensioning towards one another via spring 150 as trigger 125 is being released).  
With regards to claim 6, Skinlo discloses wherein the suture holding portion 15 comprises an end piece having an aperture 30 aligned within the needle 80 such that in the extended position, the needle distal end extends into the aperture 30 of the end piece (figures 29-31).
With regards to claim 21, Skinlo discloses wherein the lateral opening forms a forked distal end of the first tube 270 with a pair of opposing prongs (see annotated figure 95 below).

    PNG
    media_image2.png
    391
    602
    media_image2.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Skinlo in view of Burkhart et al. (US PGPub 2009/0062819), hereinafter known as “Burkhart.”
With regards to claims 2-4, Skinlo discloses the suture passer as claimed in claim 1. Skinlo is silent wherein the suture holding portion comprises a toggle gate hingedly connected to an actuator rod, the toggle gate rotatable between a locked state and an unlocked state; wherein the suture holding portion further comprises a distal jaw having a first side and a second side with the toggle gate extending therebetween; and further comprising a rotary track extending through the suture holding portion, the toggle gate and the actuator rod slidably disposed within the rotary track.
However, in a similar field of endeavor, Burkhart teaches (Figures 1-8) wherein the suture holding portion 16/19 comprises a toggle gate 10b hingedly connected to an actuator rod 22 (paragraph 32 -  proximal end of the actuator 19 is pivotally connected to the finger lever 22 and a distal end of the actuator 19 is pivotally connected to the lower jaw 10b; therefore 10b is indirectly hingedly connected to actuator rod 22), the toggle gate 10b rotatable between a locked state (figures 5 and 6) and an unlocked state (figure 3) (paragraph 31);
wherein the suture holding portion 16/19 further comprises a distal jaw 19 having a first side and a second side with the toggle gate 10b extending therebetween (figure 4); and
further comprising a rotary track (space within the shaft 12 from the actuator rod 22 to the space between the distal jaw 19) extending through the suture holding portion 16/19, the toggle gate 10b and the actuator rod 22 slidably disposed within the rotary track (10b moves in the space within the distal jaw (distal end of 19), therefore sliding while on its hinge; 22 is depressed and pivotally connected to the proximal end of 19, therefore sliding while on its hinge within the shaft 12; paragraph 32).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the suture holding portion of Skinlo for the suture holding portion of Burkhart. The difference between the prior art and the claimed invention is that Skinlo does not teach the suture holding portion to have a rotatable toggle gate hingedly connected to an actuator rod. Burkhart teaches (see Figs. 1-8) a similar suture passer comprising a suture holding portion with a rotatable toggle gate.  Accordingly, the prior art references teach that it is known that the suture holding portion of Skinlo and the suture holding portion of Burkhart are elements that are functional equivalents for providing placement of the needle to perform suturing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the suture holding portion taught by Burkhart for the suture holding portion of Skinlo because both elements were known equivalents and would have resulted in the predictable results for providing placement of the needle to perform suturing within the art. Additionally, the rotatable toggle gate of the suture holding portion of Burkhart is advantageous for the purpose of being able to flexibly maneuver the suture holding portion to the position of the needle, as well as selectively locking and unlocking the needle to the suture holding portion.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/06/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771